DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, streptomyces, bacillus, pseudomonas, sugar and essential oil in the reply filed on July 13 2021 is acknowledged.  Claims 1-28 are pending in the application. Claims 24-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 13 2021.   Accordingly, claims 1-23 are being examined on the merits herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 15 2019 was considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7, 9-14, 16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Malusa et al. (International Journal of Fruit Science, 2008) in view of Kalmbach (US Patent No. 10532958).
Applicant Claims
	The instant application claims a composition for the prevention or minimization of growth and development of one or more plant species comprising: a plurality of 
The instant application claims a composition for application to one or more plant species comprising: at least three bacteria species for preventing or minimizing growth of said one or more plant species, wherein at least one bacteria species produces a biosurfactant, and a bacterial species growth or replication enhancer.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Malusa et al. is directed to the effect of a substrate containing arbuscular mycorrhizal fungi and rhizosphere microorganisms (Trichoderma, Bacillus, Pseudomonas and Streptomyces) and foliar fertilization on growth response and rhizosphere pH of three strawberry cultivars.  Composition containing a mixture of fungi and bacteria including AMF, a soil fungus and three rhizosphere bacteria species (Bacillus subtilis, Pseudomonas fluorescens and Streptomyces spp.) (page 27, plant cultivation).  One treatment was foliar fertilization with inoculation with the mixture of microorganisms.  The bacteria were present at a concentration of 106.g-1 (page 28).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Malusa et al. suggests combination of the mixture of microorganisms with foliar fertilization, Malusa et al. does not suggest combination with sugar or essential oils.  However, this deficiency is cured by Kalmbach.
	Kalmbach is directed to an organic fertilizer or plant food for plants and soil comprising: a mixture of an aromatic ingredient in a range of 1 to 3 percent by weight of said mixture; at least one of soybean meal or wheat midds in a range of 20 to 50 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Malusa et al. and Kalmbach and utilize the organic fertilizer of Kalmbach with the microorganisms of Malusa et al.  One skilled in the art would have been motivated to utilize the fertilizer of Kalmbach as it an effective organic fertilizer as taught by Kalmbach.  One skilled in the art would have been motivated to utilize clove to mask the smell as it is a specifically taught desirable smelling ingredient.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught desirable smelling ingredients as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  One skilled in the art would have a reasonable expectation of success as Kalmbach teaches the fertilizer can be utilized with microorganisms.  Since 
Regarding the claimed concentration of bacterial strain, Malusa et al. teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05.  
	
	
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hellwege et al. (USPGPUB No. 20150216163) in view of SHUANGHE (CN101693641A), Essoil (EssentialNaturalOIls.com, 2016) and Ace (Oaksterdam University, 2015).
Applicant Claims
	The instant claims are set forth above.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Hellwege et al. is directed to a composition comprising a pesticidal terpene mixture and at least one biological control agent (abstract).  The terpenes are those found in essential oil extracts (paragraph 0013).  The invention relates to a kit of parts comprising the terpene mixture as one part and the biological control agent as another Bacillus megaterium, Pseudomonas aeruginosa and Streptomyces rimosus (paragraph 0047).    The pesticidal terpene mixture and at least one biological control agent are used in a synergistic weight ratio.  The skilled person can calculate this ratio by simple mathematics since the volume and the amount of the pesticidal terpene mixture and the biological control gent is a mono-formulation known to the skilled person (paragraph 0216).  Ratios taught include 1:1000 to 1000:1 (paragraph 0219).  Biological control agent/spores preparation is around 1010 cells/spores per gram preparation (paragraph 0220).    Examples of typical formulations include water-soluble liquids, emulsifiable concentrates, etc. (paragraph 0172).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Hellwege et al. suggests a bacillus, pseudomonas and streptomyces biological control agent, Hellwege et al. does not exemplify them together.  However, this deficiency is cured by Shuanghe.
	Shuanghe is directed to compound bio-fertilizer containing ardealite and application thereof.  It is taught that Bacillus megaterium and Pseudomonas aeruginosa can dissolve insoluble phosphorus and potassium in the soil and increase the source of phosphorous and potassium in the soil (page 4, #2).  The product of the invention can active soil insoluble nutrients, prevent oil compaction and stimulate soil vitality.  At the 
	While Hellwege et al. teaches essential oils, Hellwege et al. does not expressly teach eugenol.  However this deficiency is cured by Essoil.
	Essoil is directed to eugenol essential oil for agrictulral purposes.  It is taught hat eugenol essential oil is the best alternative to synthetic pesticides and insecticides.  Eugenol oil, sometimes referred to as clove oil (page 2, first two paragraphs).  Eugenol oil is considered excellent for agricultural purposes because if its natural yet strong fungicidal, herbicidal and insecticidal properties (page 2).    
	While Hellwege et al. teaches additional auxiliaries or insecticides, Hellwege et al. does not teach the inclusion of molasses.  However, this deficiency is cured by Ace.
	Ace is directed to microbes and molasses.  It is taught that microbes include bacteria (page 2 first paragraph).  Soil microorganisms are responsive for the formation of soil, the conversion/transfer of nutrients, the decomposition of organic matter, the degradation of pesticides and other chemicals and the suppression of pathogens (page 2, second paragraph).  Molasses is rich in both micro- and macro-nutrients, is a great source of carbohydrates for soil microbes and subsequently boosts the structure and moisture retention of the medium and encourages growth of beneficial organism.  Molasses aids in the reduction of salt build up and is a useful insect repellent.  While microbes thrive on the sugars in molasses, ingesting molasses for an insect is imminent death (page 3, first paragraph).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Bacillus megaterium, Pseudomonas aeruginosa and Streptomyces rimosus as the biological control agents.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught biological control agents as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  Based on the teachings of Shuanghe, one skilled in the art would have been motivated to utilize Bacillus megaterium and Pseudomonas aeruginosa in order to dissolve insoluble phosphorus and potassium in the soil and increase the source of phosphorous and potassium in the soil.  Since these bacteria have different purposes in the soil, one skilled in the art would have been motivated to combine and vary the type of bacteria in order to achieve the desired effect.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hellwege et al., Shuanghe, Essoil and Ace and utilize eugenol as an additional insecticide/fungicide/herbicide.  One skilled in the art would have been motivated to utilize eugenol as it’s considered excellent for agricultural purposes as taught by Essoil.  Since Hellwege et al. teaches the inclusion of an essential oil, there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hellwege et al., 
Regarding the claimed concentration of cells, Hellwege et al. teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05.  
	Regarding the limitations of claim 17, Hellwege et al. teaches a two part composition wherein the terpene mixture and biological control agents are spatially separated.  Hellwege et al. teaches that the additional ingredients can be added to the terpene mixture.  Thus, it would have been obvious to add the eugenol and molasses to the terpene mixture to form one part and the biological control agents in the second part  
	Regarding the claimed form of the composition, Hellwege et al. teaches liquid formulations (i.e. water-soluble liquids, etc.).  It would have been obvious to formulate the composition into any typical formulation for agricultural purposes as taught by Hellwege et al.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vurukonda et al. teaches the state of the art with respect to the streptomyces spp. as endophytes.  Lan (CN105399525A) teaches a liquid fertilizer comprising bacteria.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616